PLATINUM GROUP METALS (RSA) (Pty) LTD REPUBLIC OF SOUTH AFRICA REGISTERED COMPANY REGISTRATION NUMBER: 2000/025984/07 A WHOLLY-OWNED SUBSIDIARY OF PLATINUM GROUP METALS LTD TORONTO LISTED COMPANY TSX – PTM; OTCBB: PTMQF TECHNICAL REPORT (FEASIBILITY STUDY) Western Bushveld Joint Venture PROJECT 1 (ELANDSFONTEIN AND FRISCHGEWAAGD) A REPORT ON THE FEASIBILITY STUDY FOR A PORTION OF THE WESTERN BUSHVELD JOINT VENTURE FORMING PART OF A NOTARIALLY EXECUTED JOINT VENTURE PROJECT AGREED ON BETWEEN PLATINUM GROUP METALS (RSA) (PTY) LTD, PLATINUM GROUP METALS LTD, RUSTENBURG PLATINUM
